SIBLEY, Circuit Judge
(concurring specially) .
Sartor’s suit for a balance of royalties was a suit for arrearages of rent and he could not recover beyond three years back. The reconventional demand arose under the same contract, and was for overpay-ments by mistake, a.s to which the limitation is ten years. Of course overpayment in any year did not exist unless what was paid was more than was really due under the whole contract. It is therefore necessary in investigating the overpay-ments for each year to find what was really due Sartor, and thus ascertain the overpayment, if any. That Sartor’s claims for some of these years are barred would not prevent their consideration in getting at overpayment. In that sense ten years is the limitation applicable to each party in working out the reconventional demand. But when finally worked out, if any of the yearly balances are in Sartor’s favor, he cannot recover any over three years old when he sued. I understand the present reversal means only that in investigating the reconventional demand behind the three years already disposed of, Sartor has a right to prove what should have been paid him each such year, to show he got no more than he should.